      Case 1:19-cv-08173-LAP Document 214 Filed 02/09/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETER ALLEN, et al.,

                 Plaintiffs,
                                            No. 19-CV-8173 (LAP)
       -against-
                                                    ORDER
CARL KOENIGSMANN, et al.,

                 Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The Court is in receipt of the parties’ letters regarding

Plaintiffs’ motion to compel the production of documents (See

dkt. nos. 204, 209, 211.)

     By February 16, 2021, Defendants shall inform the Court via

ECF--using the chart created and submitted by Plaintiffs at dkt.

no. 205-6--what documents will be produced and when they will be

produced.

     Defendants shall also produce promptly any “draft” or “non-

identical copy” emails not previously produced, including any

drafted by Dr. Carol A. Moores and not transmitted.          (See dkt.

no. 205-1 (noting that “[a] draft or non-identical copy”

constitutes “a separate document” under Plaintiffs’ document

request).)

     Thereafter, Plaintiffs’ counsel shall inform the Court by

letter of the status of Defendants’ production.         At that time,
         Case 1:19-cv-08173-LAP Document 214 Filed 02/09/21 Page 2 of 2



the Court will be able to address any remaining dispute

regarding Defendants’ production.

SO ORDERED.

Dated:     February 9, 2021
           New York, New York


                                           ___________________________
                                           LORETTA A. PRESKA, U.S.D.J.




                                       2
